Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139063                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  MARY RUTH CLARK,                                                                                     Diane M. Hathaway,
          Petitioner-Appellee,                                                                                           Justices


  v                                                                 SC: 139063
                                                                    COA: 290191
                                                                    State Tenure Comm: 08-000060
  SWARTZ CREEK COMMUNITY SCHOOLS
  BOARD OF EDUCATION,
           Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 5, 2009 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2010                    _________________________________________
           p0120                                                               Clerk